Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
2.        Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application.



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on March 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



                      
Allowable Subject Matter/Reasons for Allowance
4.      Claims 1, 8, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the step of “providing, by the processor, the behavioral pattern to the reinforcement learning model to generate new simulated transaction data having the behavioral pattern; and training, by the processor, a predictive model for detecting abnormal customer behaviors, using the new simulated transaction data having the behavioral pattern” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception. 

5.         Claims 1, 8, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Jenson (US 2016/0267483) disclose systems and methods can acquire historical data including a plurality of features associated with known legitimate activities and with known illegitimate activities. A machine learning technique can be applied to the historical data to gain information about the plurality of features associated with the known legitimate activities and with the known illegitimate activities. A decision tree can be 
           2) Campos et al. (US 2018/0293498) disclose methods and apparatuses that apply a hierarchical-decomposition reinforcement learning technique to train one or more AI objects as concept nodes composed in a hierarchical graph incorporated into an AI model. The individual sub-tasks of a decomposed task may correspond to its own concept node in the hierarchical graph and are initially trained on how to complete their individual sub-task and then trained on how the all of the individual sub-tasks need to interact with each other in the complex task in order to deliver an end solution to the complex task. Next, during the training, using reward functions focused for solving each individual sub-task and then a separate one or more reward functions focused for solving the end solution of the complex task. In addition, where reasonably possible, conducting the training of the AI objects corresponding to the individual sub-tasks in the complex task, in parallel at the same time.
          3) Publicover et al. (US 2016/0253710) disclose targeted Content solutions can be provided using a variety of techniques. Targeted Content can be provided in place of generic advertisements on a first device or on personal computing devices. Targeted Content can be presented during, or in place of, generic advertisements in Content (e.g., television content, streaming content, etc.). Targeted Content can be provided in individual and/or group environments. In a group environment, Users and/or Devices can be grouped into a shared advertising group and Targeted Content can be selected based 
          Therefore, it is clear from the description of Jenson’s, Campos’s, and Publicover’s inventions that the combination of prior arts do not considered the possibility of: performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold, as included in claims 1, 8, and 15. 
6.       Claims (2, 4-7), (9, 11-14), and (16, 18-20) are allowed because they are dependent claims of the allowable independent claims 1, 8, and 15 above, in that order.


                                                            Conclusion
7.        Claims 1-2, 4-9, 11-16, and 18-20 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 March 25, 2022